
	
		II
		111th CONGRESS
		1st Session
		S. 1411
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Reid (for
			 Mr. Kennedy (for himself,
			 Mr. Kerry, Mrs.
			 Murray, Mr. Bingaman, and
			 Mr. Brown)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title V of the Elementary and Secondary
		  Education Act of 1965 to encourage and support parent, family, and community
		  involvement in schools, to provide needed integrated services and comprehensive
		  supports to children, and to ensure that schools are centers of communities,
		  for the ultimate goal of assisting students to stay in school, become
		  successful learners, and improve academic achievement. 
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Parents and Communities
			 Engaged Act or the Keeping PACE Act.
		2.FindingsCongress finds the following:
			(1)Research studies
			 consistently show a positive relationship between parental involvement and
			 student achievement. This relationship holds across families of all economic,
			 racial/ethnic, and educational backgrounds and for students of all ages.
			(2)Educators
			 recognize, on the basis of social science and common experience, that effective
			 parental and community involvement is a critical element in children's academic
			 and social development. Poverty, limited English proficiency, and varying
			 cultural expectations are among the biggest barriers to effective parental
			 involvement in schools.
			(3)Schools with
			 effective parent and community involvement activities provide bridges between
			 parents, community-based organizations, and schools to improve communication,
			 information sharing, services, and comprehensive supports for children and
			 families.
			(4)Educational
			 research suggests that student achievement improves in environments where
			 learning is a community value, and where schools have the ability to address a
			 broad range of educational needs for all students, such as in full-service
			 community schools.
			(5)Cross-sector
			 community engagement of businesses, institutions of higher education,
			 philanthropic organizations, school boards, family and care organizations,
			 neighborhood and service organizations, after-school providers, and
			 community-based organizations, is essential if schools are to ensure that all
			 children meet college and work-ready standards.
			(6)More than
			 1,000,000 of the students who enter ninth grade do not receive a high school
			 diploma 4 years later and approximately 7,000 students drop out of school each
			 day, including a significant percentage of students with the potential of high
			 academic achievement.
			(7)Integrated
			 services and comprehensive supports, including after-school and other services,
			 are necessary components of effective, school-based efforts to dramatically
			 affect dropout prevention rates, increase graduation rates, and improve student
			 achievement. In one national study, 98 percent of students receiving such
			 services and supports stayed in school, 89 percent had fewer suspensions, and
			 85 percent of eligible seniors graduated.
			3.Outreach and
			 coordination
			(a)In
			 GeneralTitle V of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is
			 amended by adding at the end the following:
				
					EParent and
				community outreach and engagement
						5700.Grants
				authorized
							(a)In
				GeneralThe Secretary shall award grants to States to enable the
				States to award subgrants—
								(1)on a competitive
				basis, to local educational agencies that receive assistance under part A of
				title I to enable such agencies to assist public elementary schools and public
				secondary schools served by such agencies to hire and maintain Parent and
				Community Outreach Coordinators, pursuant to subpart 1;
								(2)on a competitive
				basis, to eligible entities to provide necessary integrated services and
				comprehensive supports to students and schools, pursuant to subpart 2;
				and
								(3)to eligible
				entities to create schools as centers of communities, pursuant to subpart
				3.
								(b)ApplicationA
				State that desires to receive a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require, including the following:
								(1)A description of
				the State's need to engage parents and the community in students' education, as
				described in subpart 1.
								(2)A description of
				the State's need for community-based resources to address student and family
				needs.
								(3)A description of
				the progress a State is seeking relating to the indicators outlined in section
				5707(b).
								(4)A description of
				the State's capacity and resources across multiple State agencies to integrate
				their existing State and Federal (managed by the State) programs with local
				educational agencies, schools, and community-based organizations.
								5700A.National
				activitiesThe Secretary is
				authorized to enter into a contract with a nonprofit organization with a
				demonstrated record of effectiveness and extensive national, State, and local
				experience in providing effective integrated student supports in order to
				ensure accountability in the execution of subparts 1 and 2. Such nonprofit
				organization shall be responsible for—
							(1)providing
				technical assistance and training to grantees and subgrantees to promote the
				effectiveness of the programs assisted under this part in improving the
				coordination, availability, delivery, and effectiveness of integrated services
				and comprehensive supports for children and families; and
							(2)establishing a
				national clearinghouse for the collection and dissemination of information on
				effective parent, family, and community engagement practices and programs,
				which information shall be disseminated to State educational agencies and made
				available to local educational agencies, schools, and community based
				organizations.
							5700B.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $260,000,000 for each of
				the fiscal years 2010 through 2014, of which—
							(1)50 percent shall be used to carry out
				subpart 1;
							(2)30 percent shall be used to carry out
				subpart 2; and
							(3)20 percent shall be used to carry out
				subpart 3.
							1Parent and
				Community Outreach Coordinators
							5701.PurposeThe purpose of this subpart is to provide
				support, through competitive subgrants, to schools who may work in conjunction
				with a community-based organization, to hire and maintain Parent and Community
				Outreach Coordinators to—
								(1)ensure that
				families and communities participate in the education of their children and
				become an integral part of the school climate and culture;
								(2)enable principals
				and teachers to complement and enrich efforts to help all children make
				learning gains, prepare for graduation, and plan for their futures through
				parent and community involvement activities that include educational, family,
				and financial planning necessary to make postsecondary education a reality;
				and
								(3)act as a liaison
				with other coordinators from Federal, State, local, and private programs that
				serve the school, including community school coordinators, 21st Century
				Community Learning Centers, school health coordinators, and violence prevention
				coordinators, as appropriate.
								5702.Subgrants
				authorizedA State that
				receives a grant under section 5700 shall award subgrants, on a competitive
				basis, to local educational agencies that receive assistance under part A of
				title I to enable such agencies to assist public elementary schools and public
				secondary schools served by such agencies to hire and maintain Parent and
				Community Outreach Coordinators.
							5703.Application
								(a)In
				GeneralA local educational agency that desires to receive a
				subgrant under this subpart shall submit an application to the State at such
				time, in such manner, and accompanied by such information as the State may
				require.
								(b)ContentsAn
				application submitted pursuant to subsection (a) shall include the
				following:
									(1)A description of
				the schools to be assisted by the local educational agency under this
				subpart.
									(2)The current state
				of family and community engagement in the schools, including a description of
				the ways in which families and communities are engaged during the school day,
				before school, and during after school and summer hours.
									(3)The particular
				family and community outreach needs identified by the schools, parents,
				families, and community-based organizations.
									(4)A workplan to
				address the needs identified in paragraph (3).
									(5)A description of
				the desired progress of the local educational agency related to the indicators
				outlined in section 5707(b).
									(6)A description of
				the capacity of the schools for measuring school-specific outcomes of the work
				provided by the Parent and Community Outreach Coordinators.
									(7)A description of
				the capacity of the schools for supporting a position of Parent and Community
				Outreach Coordinator by providing space and adequate resources.
									(8)A description of
				how the activities supported with funds under this subpart will be coordinated
				with the programs and activities carried out by the local educational agency
				pursuant to section 1118, including whether such activities will be supported
				with funds provided under title I.
									5704.Awarding of
				subgrants
								(a)PriorityIn
				awarding subgrants under this subpart, a State shall give priority to
				applications—
									(1)proposing to
				target high-need schools—
										(A)with the highest
				proportions of students from low-income families; and
										(B)with a large
				percentage of students who fail to meet the State's challenging student
				academic achievement standards, as assessed pursuant to section 1111(b)(3);
				and
										(2)submitted by
				local educational agencies describing a partnership structure that delineates
				how the local educational agency, community-based organizations, local
				government, institutions of higher education, and other key institutions will
				come together to support a common vision, defined results, and measures of
				effectiveness, with clear roles and responsibilities, and a plan for serving
				multiple schools.
									(b)Duration of
				SubgrantEach subgrant awarded under this subpart shall be for a
				period of 5 years.
								5705.Screening and
				evaluation committee
								(a)EstablishmentA
				school receiving assistance under this subpart shall establish a screening and
				evaluation committee that shall consist of the following members:
									(1)The school
				principal or headmaster.
									(2)Two parents of
				students enrolled at the school.
									(3)A teacher who
				teaches at the school.
									(4)One
				paraprofessional at the school.
									(5)Community
				partners.
									(6)The
				superintendent of the school or a designee of the superintendent.
									(b)HiringA
				school that receives assistance under this subpart shall hire, based on the
				recommendation of the screening and evaluation committee, a Parent and
				Community Outreach Coordinator.
								(c)Oversight and
				EvaluationThe screening and evaluation committee shall prepare
				and submit an evaluation to the local educational agency on an annual basis
				regarding the performance of the Parent and Community Outreach Coordinator
				based on the indicators of effectiveness described in section 5707(b). The
				local educational agency shall submit such report to the Secretary.
								5706.Parent and
				Community Outreach Coordinator
								(a)In
				GeneralA Parent and Community Outreach Coordinator hired
				pursuant to section 5705 shall—
									(1)provide
				leadership in building relationships, bridging gaps, and facilitating the
				creation of partnerships among school staff, families, and community members;
				and
									(2)provide support
				and resources—
										(A)to increase
				participation of family and community members in the school; and
										(B)in support of all
				children's learning, including those children meeting or exceeding academic
				achievement standards (as assessed pursuant to section 1111(b)(3)).
										(b)ResponsibilitiesEach
				Parent and Community Outreach Coordinator shall—
									(1)implement a
				family needs and parent involvement assessment at the school that includes
				goals and suggestions on how to improve family and parental involvement in the
				school, with particular attention to the needs of low-income families, limited
				English proficient families, families living in rural areas, families with
				children in either the child welfare system or juvenile justice system,
				families experiencing homelessness, and families whose children may have
				special development needs;
									(2)develop an
				individual workplan that includes an overall family and parental engagement
				action plan for the school, which shall include a description of the community
				resources that will be brought into schools as well as a strategy for
				connecting students and families with resources available within the
				community;
									(3)establish and
				maintain consistent, effective, and timely communication with families
				especially low-income, limited English proficient, and minority families in a
				variety of ways;
									(4)work with the
				principal or headmaster of the school and school staff to establish an
				environment in which families feel safe, welcome, and free to voice their
				opinions;
									(5)act as an
				advocate and liaison to assist parents and school staff to resolve issues at
				the school and district levels;
									(6)work with other
				Federal, State, local, and private partners to develop and implement
				activities, programs, and training aimed at assisting families to support
				student learning needs and postsecondary education planning;
									(7)create, organize,
				strengthen, and support a school parent council (which may include a school
				parent teacher association) that is representative of the school
				community;
									(8)work with the
				principal to engage parents in school-based decisionmaking bodies, including
				recruiting nontraditional parents and providing training and support to parents
				participating in such an entity;
									(9)as appropriate,
				participate in the school's school improvement process and development of
				school improvement plans;
									(10)take part in
				ongoing training and professional development which may be provided by
				community-based organizations and other staff serving at the local educational
				agency that serves the school;
									(11)have the ability
				to relate to students as a caring adult; and
									(12)carry out other
				duties specifically related to the engagement of families and the community as
				designated by the principal or headmaster of the school.
									5707.Evaluations
								(a)In
				GeneralEach Parent and Community Outreach Coordinator
				shall—
									(1)be directly
				supervised and evaluated by the principal or headmaster of the school on a
				regular basis; and
									(2)be evaluated on
				an annual basis by the school's screening and evaluation committee established
				under section 5705 in order to determine the effectiveness of the
				Coordinator.
									(b)EffectivenessEach
				screening and evaluation committee shall work with the local educational agency
				and the Parent and Community Outreach Coordinator to identify indicators of
				success related to the activities supported under this subpart, and to develop
				baseline data and evaluate progress on such indicators, which may
				include—
									(1)student
				achievement as measured by assessment data, classroom grades, and participation
				in programs and services for gifted and talented students;
									(2)student
				attendance rates;
									(3)graduation
				rates;
									(4)lower mobility
				rates;
									(5)lower dropout
				rates;
									(6)fewer detentions,
				suspensions, and expulsions;
									(7)postsecondary
				education attendance;
									(8)a school
				environment in which parents, community members, and all school visitors are
				greeted with respect and courtesy;
									(9)the degree of
				communication between schools and families, including personal interaction,
				school visits, home visits, telephone calls, and publications;
									(10)the degree of
				participation in parent-teacher conferences, open houses, family nights, and
				other school-based activities;
									(11)the degree of
				school-wide awareness and completion of home-school compacts;
									(12)the frequency of
				ongoing workshops, training, and other events that provide families with tools
				to support their child's learning at home and enable planning for postsecondary
				education experiences; and
									(13)ability to
				relate to students as a caring adult.
									(c)Basis for
				EvaluationsIn evaluating a Parent and Community Outreach
				Coordinator under this section, the screening and evaluation committee shall
				base such evaluation on case studies, interviews, and outcomes based on the
				indicators described in subsection (b).
								5708.ReportAn eligible entity that receives a subgrant
				under this subpart shall submit a biennial report to the Secretary regarding
				activities conducted by such entity with subgrant funds received under this
				subpart.
							2Connecting
				students to community resources and comprehensive supports
							5721.PurposeThe purpose of this subpart is to provide
				support, through competitive subgrants, to eligible entities to—
								(1)improve the coordination, availability,
				delivery, and effectiveness of integrated services and comprehensive supports
				for children and families; and
								(2)act as a liaison with other organizations
				in order to assist public schools in providing children and families the
				integrated services and comprehensive supports needed to improve the learning
				of children and their ability to plan for postsecondary educational
				opportunities, such as health, employment, mentor/tutor, and human services,
				enrichment and accelerated learning opportunities, before and after-school
				programs, and recreation, and related assistance.
								5722.Eligible
				entityIn this subpart, the
				term eligible entity means 1 or more community-based organizations
				in partnership with public schools.
							5723.Subgrants
				authorizedA State that
				receives a grant under section 5700 shall award subgrants, on a competitive
				basis, to an eligible entity to connect integrated services and comprehensive
				supports to students and families in order to enhance student learning and
				outcomes, by—
								(1)conducting an
				assessment of student and family needs in schools;
								(2)assessing the
				availability and quality of learning opportunities beyond the classroom,
				including service-learning opportunities;
								(3)linking needed
				integrated services and comprehensive supports to children, their families, and
				their public schools, and evaluating the impact of such services and supports
				once the services and supports are provided;
								(4)enhancing the
				social, emotional, intellectual, and physical development of students;
				and
								(5)providing
				training and support related to integrated services and comprehensive supports
				for staff, teachers, and, as appropriate, Parent and Community Outreach
				Coordinators in such public schools.
								5724.Application
								(a)In
				generalAn eligible entity that desires to receive a subgrant
				under this subpart shall submit an application to the State at such time, in
				such manner, and accompanied by such information as the State may
				require.
								(b)ContentsAn
				application submitted under subsection (a) shall include the following:
									(1)A description of
				the public schools to be assisted by the school or community-based
				organization, their performance with respect to other State performance
				criteria, and a description of their student populations (including
				demographics).
									(2)A memorandum of
				understanding between the public school and the community-based organization
				that explains how they will work to effectively coordinate the provision of
				integrated services and comprehensive supports to students within the public
				school (and with after-school and extended day programs and services, if
				applicable), the objectives that they expect to achieve, the educational
				research bases that will guide the provision of student integrated services and
				comprehensive supports in meeting their objectives, and the capacity of the
				community partner to meet their objectives.
									(3)A description of
				how the community-based organization plans to build and improve on the current
				state of community involvement to increase support and ownership of the
				integrated services and comprehensive supports designed to enhance student
				learning outcomes, including the measures of progress and desired results
				related to students and families.
									(4)The particular
				student needs to be addressed through integrated services and comprehensive
				supports and the organizations able to provide integrated services and
				comprehensive supports to meet those needs, including intellectual, social,
				emotional, and physical well-being, and other academic and non-academic needs
				related to student learning, including planning for college or other
				postsecondary education options.
									(5)A draft work plan
				regarding the provision of integrated services and comprehensive supports,
				including a description of—
										(A)the role of the
				public school principal and staff, including the Parent and Community Outreach
				Coordinator, if applicable, in the management of the provision of integrated
				services and comprehensive supports;
										(B)how the
				community-based organization will efficiently manage and leverage non-Federal
				resources (which may include in-kind resources) to meet identified student
				needs;
										(C)plans to track
				student performance along with integrated services and comprehensive supports
				provided to students over time, including plans to integrate the
				community-based organization's data reporting with the public school’s data
				systems;
										(D)criteria by which
				the eligible entity will evaluate the effectiveness of services and
				comprehensive supports provided to students, including a description of the
				proposed measurements used to evaluate the impact of such services and supports
				on the academic achievement of students; and
										(E)plans to leverage
				other non-Federal resources (which may include in-kind resources) to support
				integrated services and comprehensive supports.
										(6)Assurances that
				activities supported with funds under this subpart will be coordinated with the
				programs and activities carried out by the public school pursuant to section
				1118.
									5725.Awarding of
				subgrants
								(a)PriorityIn
				awarding subgrants under this subpart, a State shall give priority to
				applications—
									(1)proposing
				integrated services and comprehensive supports to high-need public
				schools—
										(A)with the highest
				proportions of students from low-income families; and
										(B)with a large
				percentage of students who fail to meet the State's challenging student
				academic achievement standards, as assessed pursuant to section 1111(b)(3);
				and
										(2)that include a
				partnership structure that delineates how such eligible entity will work with
				other organizations, including local government, institutions of higher
				education, and other key institutions that will come together to support a
				common vision, defined results, and measures of effectiveness, with clear roles
				and responsibilities, and a plan for serving multiple schools.
									(b)Duration of
				SubgrantEach subgrant awarded under this subpart shall be for a
				period of 5 years.
								5726.ReportAn eligible entity that receives a subgrant
				under this subpart shall submit a biennial report to the Secretary regarding
				activities conducted by such entity with subgrant funds received under this
				subpart.
							3Schools as
				centers of communities 
							5731.PurposeThe purpose of this subpart is to provide
				incentives to schools, in conjunction with the applicable local educational
				agencies, and mayors, nonprofit organizations, for-profit organizations, and
				other community partners, such as 21st Century Community Learning Centers and
				other after-school providers, to redesign such schools as centers of
				communities that—
								(1)encourage the
				participation of family and community in children's education;
								(2)engage students
				as resources to their communities;
								(3)encourage
				extensive and innovative community use of school facilities, which may include
				renovation and expansion of existing facilities to coordinate and deliver
				integrated services and comprehensive supports to families, children, and
				communities;
								(4)assist in keeping
				school facilities open outside of traditional school hours in order to promote
				community use of such facilities; and
								(5)engage the
				community in the redesign and planning of such facilities.
								5732.Definition of
				eligible entityIn this
				subpart, the term eligible entity means a consortium of a school
				in conjunction with the applicable local educational agency, a mayor, and 1 or
				more nonprofit organization, for-profit organization, or other community
				partner.
							5733.Subgrants
				authorizedA State that
				receives a grant under section 5700 shall award subgrants to eligible entities
				to enable the eligible entities to redesign schools to be centers of
				communities and to incorporate community education consistent with the purpose
				of this subpart.
							5734.Application
								(a)Current
				schoolAn eligible entity that desires to receive a subgrant to
				redesign a school as a center of community under this subpart shall submit an
				application to the State at such time, in such manner, and accompanied by such
				information as the State may require.
								(b)ContentsAn
				application submitted under subsection (a) shall include the following:
									(1)A needs
				assessment of the school facility identified for redesign as a center of
				community, including any renovations or expansions, if necessary, to enable the
				school to serve as a joint-use school facility.
									(2)An assessment of
				the need to keep the school facilities open outside the traditional school
				hours, including the needs of the surrounding community and the existing
				capacity to facilitate a joint-use school facility as a center of
				community.
									(3)A description of
				the eligible entity applying for the subgrant.
									(4)A description of
				the eligible entity's capacity to provide integrated services and comprehensive
				supports to an existing school facility to transform it into a center of
				community school.
									(5)A draft workplan
				of what the eligible entity hopes to achieve at the joint-use school facility,
				including a description of the integrated services and comprehensive supports
				that would be available to the school, students, and families through
				partnership with the eligible entity.
									(6)A description of
				student and family involvement in redesigning the school to become a center of
				community school.
									(7)A memorandum of
				understanding between the school selected for redesigning and the eligible
				entity.
									5735.Matching
				fundsAn eligible entity that
				receives a subgrant to redesign an existing school facility to incorporate
				community education under this subpart shall provide matching funds, from
				non-Federal sources, equal to 50 percent of the cost of activities under this
				subpart.
							5736.ReportAn eligible entity that receives a subgrant
				under this subpart shall submit a biennial report to the Secretary regarding
				activities conducted by such entity with subgrant funds received under this
				subpart.
							.
			(b)Table of
			 ContentsThe table of contents in section 2 of the
			 Elementary and Secondary Education Act of
			 1965 is amended by inserting after the item relating to section 5618
			 the following:
				
					
						PART E—PARENT AND COMMUNITY OUTREACH AND ENGAGEMENT
						Sec. 5700. Grants authorized.
						Sec. 5700A. National activities.
						Sec. 5700B. Authorization of
				appropriations.
						SUBPART 1—Parent and Community Outreach
				Coordinators
						Sec. 5701. Purpose.
						Sec. 5702. Subgrants authorized.
						Sec. 5703. Application.
						Sec. 5704. Awarding of subgrants.
						Sec. 5705. Screening and evaluation committee.
						Sec. 5706. Parent and Community Outreach
				Coordinator.
						Sec. 5707. Evaluations.
						Sec. 5708. Report.
						SUBPART 2—Connecting students to community resources and
				comprehensive supports
						Sec. 5721. Purpose.
						Sec. 5722. Eligible entity.
						Sec. 5723. Subgrants authorized.
						Sec. 5724. Application.
						Sec. 5725. Awarding of subgrants.
						Sec. 5726. Report.
						SUBPART 3—Schools as centers of communities 
						Sec. 5731. Purpose.
						Sec. 5732. Definition of eligible entity.
						Sec. 5733. Subgrants authorized.
						Sec. 5734. Application.
						Sec. 5735. Matching funds.
						Sec. 5736.
				Report.
					
					.
			
